internal_revenue_service number release date index number ---------------------------- ----------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-137634-08 date date in re ------------------------------ ------------------------------------------- legend ---------------- ----------------- ----------------- ---------------------------- decedent date spouse daughter grandchild -------------------------------- grandchild --------------- year date date marital trust a marital trust b date attorney dollar_figurex dollar_figurey ----------------------- ------------------------ -------------- ----------- ------- ------------------ ------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ dear -------------- this is in response to your letter dated date and subsequent correspondence with respect to the above captioned estate requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to elect under sec_26_2652-2 of the generation-skipping_transfer gst tax regulations to treat marital trust a as two separate trusts for gst tax purposes plr-137634-08 facts decedent died testate on date survived by spouse daughter grandchild and grandchild daughter was appointed executrix of decedent’s estate final distribution of the estate was made in year spouse died on date decedent’s will dated date and modified by codicil on date bequeathed her residuary_estate to two trusts article fourth paragraph a creates marital trust a to be funded with dollar_figurex article fourth paragraph b creates marital trust b to be funded with the balance of the residuary_estate under the terms of both trusts spouse is entitled to receive for life all the trust income payable annually and so much of the corpus as the trustee shall determine in her absolute discretion article fifth provides that on spouse’s death marital trust a is to be divided into two subtrusts grandchild trust and grandchild trust if daughter is living on spouse’s death then daughter is to receive the trust income from both trusts for her life upon daughter’s death if the respective grandchild for whom the trust is named has attained age the trust is to terminate and the corpus is to be distributed outright to the grandchild if the grandchild has not attained age the corpus is to be held in further trust until that grandchild attains the age of under article sixth on spouse’s death marital trust b is to be distributed outright to daughter or if she is not then living to her then living issue per stirpes if they have attained the age of otherwise the balance is to be held in further trust for her issue daughter as executrix hired attorney to assist her in the administration of decedent’s estate including the preparation of the decedent’s form_706 united_states estate and generation-skipping_transfer_tax return on schedule m of the return executrix made a qualified_terminable_interest_property qtip_election under sec_2056 with respect to marital trust a and marital trust b on schedule r the executor made a reverse_qtip_election under sec_2652 with respect to marital trust a and allocated dollar_figurey of decedent’s gst_exemption with respect to marital trust a however because marital trust a was funded with dollar_figurex an amount in excess of dollar_figurey the dollar_figurey allocation was not sufficient to produce a zero inclusion_ratio with respect to marital trust a daughter as executrix has requested an extension of time to make the election under sec_26_2652-2 to treat marital trust a as two separate trusts for gst tax purposes one trust the gst exempt marital trust will have an inclusion_ratio of zero and the other trust the gst non-exempt marital trust will have an inclusion_ratio of one for purposes of the gst tax the gst exempt marital trust will be funded with an amount calculated by multiplying the current fair_market_value of the entire trust by a fraction the numerator of which is y the amount of gst_exemption originally allocated to marital trust a and the denominator of which is x the amount passing to marital plr-137634-08 trust a under the terms of decedent’s will the non-exempt marital trust will be funded with the balance of the marital trust a corpus sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse qualified_terminable_interest_property is defined under sec_2056 as property which passes from the decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2044 property subject_to a qtip_election for which a deduction is allowed under sec_2056 is includible in the surviving spouse's gross_estate on that spouse's subsequent death sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under a the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in a is a fraction the numerator of which is the amount of gst_exemption under allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip plr-137634-08 sec_2631 as in effect on date provided that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that an individual's gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such return is required to be filed under sec_26_2632-1 an allocation of a decedent's available gst_exemption by the executor of the decedent's_estate is made on form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides generally that if property is transferred as a result of the death of the transferor the value of the property for purposes of determining the inclusion_ratio under sec_2642 shall be the value of the property as finally determined for estate_tax purposes under sec_2652 and sec_26_2652-1 the transferor of the property for gst tax purposes is the individual with respect to whom the property was last subject_to federal estate or gift_tax however under sec_2652 in the case of a_trust for which a deduction was allowed under sec_2056 the decedent's_estate may elect to treat all of the property in the trust as if the sec_2056 election had not been made for purposes of the gst tax ie a reverse_qtip_election accordingly the decedent and not the surviving_spouse is treated as the transferor of the property for gst tax purposes the reverse_qtip_election is irrevocable and is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies under sec_26_2652-2 the reverse_qtip_election is made on the return of tax on which the qtip_election is made sec_26_2652-2 provides a special transitional rule applicable in a situation where a reverse_qtip_election was made with respect to a_trust prior to date if gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has an inclusion_ratio of zero by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the inclusion_ratio of zero consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio the election is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under a the statement must indicate that an election is being made to treat the trust plr-137634-08 as two separate trusts and must identify the values of the two separate trusts the statement must be filed before date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and representations made we have determined that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore an extension of time is granted until days from the date of this letter to make the election under sec_26_2652-2 to treat marital trust a as two separate trusts as described above the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return the supplemental form_706 should be filed on behalf of decedent's_estate with the internal_revenue_service center cincinnati oh a copy of this letter should be attached the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-137634-08 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curtis g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
